Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 1 of 52




           EXHIBIT 21
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 2 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 3 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 4 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 5 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 6 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 7 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 8 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 9 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 10 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 11 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 12 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 13 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 14 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 15 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 16 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 17 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 18 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 19 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 20 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 21 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 22 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 23 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 24 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 25 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 26 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 27 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 28 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 29 of 52
  Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 30 of 52




August 28, 2015

To Each of the Addressees Listed
  On Appendix I Attached Hereto

                         Re:   Amtrak Trust HS-EDC-1

Ladies and Gentlemen:

       Reference is made to: (i) the Change in Railcar Reporting Marks under
Recordation Number 23229 (Amtrak Trust HS-EDC-1) (the “Change in Railcar
Reporting Marks”), dated as of August 26, 2015, by National Railroad Passenger
Corporation, Lessee; and (ii) the documents identified in Schedule 1 attached
hereto (the “Additional Recorded Documents”), all of which documents appear in
the recordation files and records maintained by the Surface Transportation Board
(the "Board"), pursuant to the provisions of 49 U.S.C. Section 11301(b) and the
regulations thereunder (the "Recordation Files").

       Pursuant to your request, we examined the Recordation Files with respect
to the eight (8) locomotives bearing AMTK reporting marks and road numbers as
set forth on Exhibit A attached hereto (the "Railroad Equipment”). Such
examination consisted of a review of railroad rolling stock covered by primary
and secondary documents (as defined in 49 C.F.R. Section 1177.1) indexed in
the Board's Recordation Register under the names of National Railroad
Passenger Corporation, Amtrak Trust HS-EDC-1, Gie Finliner Autan, Gie Finliner
Tramontane, Gie Finliner Simoun, Wilmington Trust Company, Manufacturers
and Traders Trust Company, Allfirst Bank, Export Development Canada, Export
Development Corporation, Bombardier Corporation, Alstom Transportation, Inc.
and such recorded documents as we deemed necessary and appropriate in
connection with this opinion.

      Based upon our examination and review of the Recordation Files, which
were completed today at 1:45 p.m., it is our opinion that:

             1.     The Change in Railcar Reporting Marks was duly filed and
recorded with the Board pursuant to, and in compliance with, the provisions of 49
  Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 31 of 52

To Each of the Addressees Listed
  On Appendix I Attached Hereto
August 28, 2015


U.S.C. Section 11301(a) and the regulations thereunder (the “Recordation
Provisions”) on August 28, 2015 at 1:40 p.m. and was assigned Recordation
Number 23229-L.

             2.     The Additional Recorded Documents were duly filed and
recorded with the Board pursuant to, and in compliance with the Recordation
Provisions, on the dates and times set forth in Schedule 1 and were assigned the
Recordation Numbers shown therein.

             3.    Other than the Change in Railcar Reporting Marks and the
Additional Recorded Documents, no document evidencing a lien and
encumbrance on, or security interest in, or constituting notice to any person with
respect to, the Railroad Equipment appears in the Recordation Files. All
previously recorded documents covering the Railroad Equipment, or any units
thereof, have been released of record by the filing and recordation of releases,
assignments, terminations or amendments pursuant to, and in compliance with,
the Recordation Provisions.

              4.     Under the provisions of 49 U.S.C. Section 11301(a), the
filing and recordation of the Change in Railcar Reporting Marks and the
Additional Recorded Documents, as set forth in paragraphs 1 and 2, constitute
notice to, and said documents are enforceable against, all persons and the
security interests created therein are deemed perfected in all jurisdictions of the
United States; and no other filing, depositing, registering or recording under any
law of the United States, a State (or its political subdivisions) or territory or
possession of the United States, is necessary to protect the interests of the
parties to the foregoing documents in the Railroad Equipment and Leases; and
no re-recording, re-filing or re-registering of any of the foregoing documents with
the Board is necessary to continue such notice and enforceability under present
law and regulations.
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 32 of 52




                              Appendix I


        NATIONAL RAILROAD PASSENGER CORPORATION,
                         as Lessee


             PHILIP MORRIS CAPITAL CORPORATION
                      as Owner Participant


                  EXPORT DEVELOPMENT CANADA
          (f/k/a EXPORT DEVELOPMENT CORPORATION),
                        as Loan Participant
                      and as Equity Guarantor


        MANUFACTURERS AND TRADERS TRUST COMPANY
             (as successor in interest to Allfirst Bank),
                      as Indenture Trustee


                 WILMINGTON TRUST COMPANY,
                     not in its individual capacity,
            except as otherwise expressly set forth herein,
                     but solely as Owner Trustee
  Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 33 of 52




                                 SCHEDULE 1

        1.     Memorandum of Lease of Railroad Equipment (Amtrak Trust HS-
EDC-1), dated as of November 15, 2000, between Wilmington Trust Company,
not in its individual capacity but solely as Owner Trustee, Lessor, and National
Railroad Passenger Corporation, filed with the Board on November 15, 2000 at
11:16 a.m. under Recordation Number 23229 (referring to the locomotives listed
in Group 1).

        2.   Memorandum of Indenture and Security Agreement (Amtrak Trust
HS-EDC-1), dated as of November 15, 2000, between Wilmington Trust
Company, Owner Trustee, and Allfirst, Indenture Trustee, filed with the Board on
November 15, 2000 at 11:17 a.m. under Recordation Number 23229–A (referring
to the locomotives listed in Group 1).

        3.    Memorandum of Lease Supplement of Railroad Equipment (Amtrak
Trust HS-EDC-1), dated as of May 23, 2001, between Wilmington Trust
Company, not in its individual capacity but solely as Owner Trustee, Lessor, and
National Railroad Passenger Corporation, filed with the Board on May 23, 2001
at 1:09 p.m. under Recordation Number 23229-D (referring to the locomotives
listed in Group 2).

        4.      Memorandum of Indenture and Security Agreement Supplement
(Amtrak Trust HS-EDC-1), dated as of May 23, 2001, between Wilmington Trust
Company, Owner Trustee, and Allfirst Bank, Indenture Trustee, filed with the
Board on May 23, 2001 at 1:13 p.m. under Recordation Number 23229–E
(referring to the locomotives listed in Group 2).

      5.      Memorandum of Lease Supplement of Railroad Equipment (Amtrak
Trust HS-EDC-1), dated as of December 19, 2001, between Wilmington Trust
Company, not in its individual capacity but solely as Owner Trustee, Lessor, and
National Railroad Passenger Corporation, filed with the Board on December 18,
2001 at 3:16 p.m. under Recordation Number 23229-H (referring to the
locomotives listed in Group 3).

       6.    Memorandum of Indenture and Security Agreement Supplement
(Amtrak Trust HS-EDC-1), dated as of December 19, 2001, between Wilmington
Trust Company, Owner Trustee, and Allfirst Bank, Indenture Trustee, filed with
the Board on December 18, 2001 at 3:24 p.m. under Recordation Number
23229–I (referring to the locomotives listed in Group 3).
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 34 of 52




                            EXHIBIT A

                       Group 1 Locomotives

              AMTK 684 (previously marked AMTK 654)
              AMTK 685 (previously marked AMTK 655)
              AMTK 686 (previously marked AMTK 656)

                       Group 2 Locomotives

              AMTK 690 (previously marked AMTK 660)
              AMTK 692 (previously marked AMTK 662)
              AMTK 694 (previously marked AMTK 664)

                       Group 3 Locomotives

              AMTK 681 (previously marked AMTK 651)
              AMTK 682 (previously marked AMTK 652)
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 35 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 36 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 37 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 38 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 39 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 40 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 41 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 42 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 43 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 44 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 45 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 46 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 47 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 48 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 49 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 50 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 51 of 52
Case 1:19-cv-10378-JMF Document 33-21 Filed 02/06/20 Page 52 of 52
